We cannot entertain the appeal. The defendants do not except to the judgment. It is just what they asked for — they are not "dissatisfied therewith." How can they appeal?
It is only when both parties except to the judgment as erroneous that both have a ground for appeal, as in the case of Devereux v. Burgwin,33 N.C. 490. The defendant excepted because of error in not giving judgment in his favor, and the plaintiff excepted because of error in that he was not allowed interest upon the $1,000 for which he had judgment.
The appeal must be dismissed and the defendants will pay the costs of appeal.
PER CURIAM.                                    Appeal dismissed. *Page 226 
(328)